Name: Commission Regulation (EEC) No 691/88 of 16 March 1988 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 3. 88 Official Journal of the European Communities No L 71 /35 COMMISSION REGULATION (EEC) No 691/88 of 16 March 1988 altering the export refunds on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular the fifth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Regulation (EEC) No 535/88 (3), as amended by Regulation (EEC) No 651 /88 (4); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 535/88 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Council Regulation (EEC) No 2743/75 (*), fixed in the Annex to amended Regulation (EEC) No 535/88, are hereby altered as shown in the Annex to this Regulation. The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 17 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 1 . (3) OJ No L 53, 27. 2. 1988, p. 82. (4) OJ No L 65, 11 . 3 . 1988, p. 12. 0 OJ No L 281 , 1 . 11 . 1975, p. 60 . No L 71/36 Official Journal of the European Communities 17 . 3 . 88 ANNEX to the Commission Regulation of 16 March 1988 altering the export refunds on cereal-based compound feedingstuffs (*) (ECU/tonne) Product code Destination (2) Amount of refund 2309 10 11 050 . 2309 10 11 110 01 6,74 (3) I 09  230910 11 190 01 632 09   2309 10 11 210 01 13,48 (3) 09  2309 10 11 290 01 12,63 09  2309 10 11 310 01 26,96 0 09  2309 10 11 390 01 25,26 09  2309 10 11 900   2309 10 13 050   2309 10 13 110 01 6,74 (3) l 09  2309 10 13 190 01 6,32 09  2309 10 13 210 01 13,48 (3) 09  2309 10 13 290 01 12,63 l 09  2309 10 13 310 01 26,96 (3) 09  2309 10 13 390 01 25,26 I 09  2309 10 13 900   2309 10 31 050   2309 10 31 110 ' 01 6,74 (3) I 09  2309 10 31 190 01 6,32 09  2309 10 31 210 01 13,48 (3) l 09  2309 10 31 290 01 12,63 09  2309 10 31 310 01 26,96 0 09  2309 10 31 390 01 25,26 09  2309 10 31 410 01 40,44 (3) 09  2309 10 31 490 01 37,90 09  ' 2309 10 31 510 01 53,93 (3) l 09  17. 3. 88 Official Journal of the European Communities No L 71 /37 (ECU/tonne) Product code Destination 0 Amount of refund 2309 10 31 590 01 50,53 l 09  2309 10 31 610 01 67,41 (3) I 09  2309 10 31 690 01 63,16 09  2309 10 31 900   2309 10 33 050   2309 10 33 110 01 6,74 (3) l 09  2309 10 33 190 01 6,32 09  2309 10 33 210 01 1 3,48 (3) 09  2309 10 33 290 01 12,63 09  2309 10 33 310 01 26,96 (3) I 09  2309 10 33 390 01 25,26 I 09  2309 10 33 410 01 « 40,44 (3) 09  2309 10 33 490 01 37,90 09  2309 10 33 510 01 53,93 (3) I 09  2309 10 33 590 01 50,53 I ' 09  2309 10 33 610 01 67,41 (3) I 09  2309 10 33 690 01 63,16 09  2309 10 33 900   2309 10 51 050   2309 10 51 110 01 6,74 (3) I 09  2309 10 51 190 01 6,32 09  2309 10 51 210 01 13,48 (3) I 09  2309 10 51 290 01 12,63 09  2309 10 51 310 01 26,96 (3) I 09  2309 10 51 390 01 25,26 \ 09  2309 10 51 410 01 40,44 (3) I 09  2309 10 51 490 01 37,90 I 09  2309 10 51 510 01 53,93 (3) I 09  2309 10 51 590 01 50,53 09  2309 10 51 610 01 67,41 (3) l 09  1 No L 71 /38 Official Journal of the European Communities 17. 3. 88 (ECU/ tonne) Product code Destination (2) Amount of refund 2309 10 51 690 01 63,16 09  2309 10 51 710 01 80,89 (3) 09  2309 10 51 790 01 75,79 09  2309 10 51 810 01 88,24 (3) 09  2309 10 51 890 01 82,68 I 09  2309 10 51 900   2309 10 53 050   2309 10 53 110 01 6,74 0 09  2309 10 53 190 01 6,32 09  2309 10 53210 01 13,48 (3) 09 2309 10 53 290 01 12,63 l 09  2309 10 53 310 01 26,96 (3) 09  2309 10 53 390 01 25,26 09  2309 10 53 410 01 40,44 0 l 09  2309 10 53 490 01 37,90 - 09  2309 10 53 510 01 53,93 (3) 09  2309 10 53 590 01 50,53 09  2309 10 53 610 01 67,41 (3) 09  2309 10 531 690 01 63,16 09  2309 10 53 710 01 80,89 (3) 09  2309 10 53 790 01 75,79 \ 09  2309 10 53 810 01 88,24 (3) 09  2309 10 53 890 01 82,68 09  2309 10 53 900   2309 90 31 050   2309 90 31 110 01 6,74 (3) I 09  17. 3 . 88 Official Journal of the European Communities No L 71 /39 (ECU/ tonne) Product code Destination (2) Amount of refund 2309 90 31 190 01 6,32 09  2309 90 31 210 01 13,48 0 l 09  2309 90 31 290 01 12,63 09  2309 90 31 310 01 26,96 (3) 09  2309 90 31 390 01 25,26 09  2309 90 31 900   2309 90 33 050  . 2309 90 33 110 01 6,74 0 09  2309 90 33 190 01 6,32 09  2309 90 33 210 01 13,48 0 09  2309 90 33 290 01 12,63 \ 09  2309 90 33-310 01 26,96 0 09  2309 90 33 390 01 25,26 l 09  2309 90 33 900   2309 90 41 050   2309 90 41 110 01 , 674 (3) 09  2309 90 41 190 01 6,32 09  2309 90 41 210 01 13,48 (3) \ 09  2309 90 41 290 01 12,63 l 09  2309 90 41 310 01 26,96 (3) 09  2309 90 41 390 01 25,26 \ 09 .  2309 90 41 410 7 01 40,44 0 09  2309 90 41 490 01 37,90 l 09  2309 90 41 510 01 53,93 0 09  2309 90 41 590 01 50,53 I 09  2309 90 41 610 01 67,41 0 09  2309 90 41 690 01 63,16 09 .  2309 90 41 900   2309 90 43 050   2309 90 43 110 01 6,74 0 \ 09  2309 90 43 190 01 6,32 09  No L 71 /40 Official Journal of the European Communities 17. 3 . 88 (ECU/ tonne) Product code Destination (*) Amount of refund ,2309 90 43 210 01 13,48 0 09  2309 90 43 290 01 12,63 09  2309 90 43 310 01 26,96 0 09  2309 90 43 390 01 25,26 ' 09 '  2309 90 43 410 01 40,44 (3) 09  2309 90 43 490 01 37,90 \ 09  2309 90 43 510 01 53,93 0 09  2309 90 43 590 01 50,53 09  2309 90 43 610 01 67,41 (3) 09  2309 90 43 690 01 63,16 ! 09  2309 90 43 900  ,  2309 90 51 050   2309 90 51 110 01 6,74 0 ¢ 09  2309 90 51 190 01 6,32 09  2309 90 51 210 01 13,48 (3) 09  2309 90 51 290 01 12,63 09  2309 90 51 310 01 26,96 0 09  2309 90 51 390 01 25,26 09   2309 90 51 410 01 40,44 0 09  2309 90 51 490 01 37,90 09  2309 90 51 510 01 53,93 0 1 09  2309 90 51 590 01 50,53 09  2309 90 51 610 01 67,41 0 09  2309 90 51 690 01 63,16 09  2309 90 51 710 01 80,89 0 09  2309 90 51 790 V 01 75,79 09  2309 90 51 810 01 88,24 0 09  17. 3. 88 Official Journal of the European Communities No L 71 /41 (ECU/ tonne) Product code Destination (2) Amount of refund 2309 90 51 890 01 82,68 l 09  2309 90 51 900   ' 2309 90 53 050   2309 90 53 110 01 6,74 (3) 09  2309 90 53 190 01 6,32 \ 09  2309 90 53 210 01 13,48 (3) 09  2309 90 53 290 01 12,63 \ 09  2309 90 53310 01 26,96 (3) 09  2309 90 53390 01 25,26 09  2309 90 53 410 01 ­ 40,44 f) 09  2309 90 53 490 01 37,90 09  2309 90 53 510 01 53,93 (3) \ 09  2309 90 53 590 01 50,53 l 09 i  2309 90 53 610 01 67,41 (3) l 09  2309 90 53 690 01 63,16 09  2309 90 53 710 01 80,89 (3) I 09  2309 90 53 790 01 75,79 l 09  2309 90 53 810 01 88,24 (3) 09  2309 90 53 890 01 82,68 l 09  2309 90 53 900   (') Covered by Regulation (EEC) No 2743/75. (*) The destinations are as follows : 01 Zones A, B, C, D and E as specified in Annex II to Regulation (EEC) No 1124/77, 09 Other destinations. (3) In so far as this minimum content of maize is observed, these refunds shall, at the request of the party concerned, also apply where the cereal products' content exceeds the maximum specified on the same line. No L 71 /42 Official Journal of the European Communities 17. 3. 88 COMMISSION REGULATION (EEC) No 692/88 of 16 March 1988 fixing the amount of the subsidy on oil seeds subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 594/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (&lt;% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 f) and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 642/88 (l0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (ll ) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . , The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 17 March 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 377, 31 . 12. 1987, p. 30. 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 59, 4. 3 . 1988, p. 8 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . Article 2 This Regulation shall enter into force on 17 March 1988 . n OJ No L 176, 1 . 7 . 1^87, p. JU. 0 OJ No L 183, 3 . 7 . 1987, p. 14. 0 OJ No L 183, 3 . 7 . 1987, p. 16. (") OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. ( ,3) OJ No L 183, 3 . 7. 1987, p. 18 . 0 OJ No L 378 , 31 . 12. 1987, p. 27. (,0) OJ No L 64, 10 . 3 . 1988, p. 21 . 17. 3 . 88 Official Journal of the European Communities No L 71 /43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period (') 3 4 5 6 J 70 8 0 1 . Gross aids (ECU) : I I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,803 23,917 24,033 24,316 21,337 21,612 2. Final aids : l \ l (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 55,52 58,13 58,44 59,19 50,82 51,76  Netherlands (Fl) 61,57 64,53 64,85 65,70 57,16 58,18  BLEU (Bfrs/Lfrs) 1 092,36 1 146,06 1 151,58 1 164,60 1 021,36 1 029,83  France (FF) 164,21 172,81 173,30 175,04 152,69 155,57  Denmark (Dkr) 196,72 206,60 207,57 210,09 183,98 184,64  Ireland ( £ Irl) 18,249 19,206 19,288 19,503 17,017 17,177  United Kingdom ( £) 13,290 14,093 14,140 14,355 12,380 12,460  Italy (Lit) 34 282 36 151 36 163 36 481 31 694 31 971  Greece (Dr) 1 954,44 2 113,18 2 102,78 2 122,04 1 727,19 1 709,07 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 437,35 3 610,84 3 599,00 3 631,41 3 171,03 3 211,79 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 389,73 4 588,32 4 599,49 4 608,61 4 092,68 4 099,83 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 71 /44 Official Journal of the European Communities 17. 3 . 88 ANNEX II Aids to . colza and rape seed 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd "period 3rd period 4th period 5th period (') 3 4 5 6 7 (') 8 (') 1 . Gross aids (ECU) : l  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,303 26,417 26,533 26,816 23,837 24,112 2. Final aids : \ \ (a) Seed harvested and processed in :  Federal Republic of Germany \ \ (DM) 61,48 64,09 64,40 65,16 56,72 57,66  Netherlands (Fl) 68,26 71,21 71,53 72,38 63,78 64,80  BLEU (Bfrs/Lfrs) 1 212,53 1 266,23 1 271,74 1 284,76 1 141,52 1 150,00  France (FF) 182,90 191,50 191,99 193,73 171,38 174,26  Denmark (Dkr) 218^61 228,49 229,45 231,98 205,87 206,53  Ireland ( £ Irl) 20,328 21,284 21,366 21,581 19,096 19,256  United Kingdom ( £) 14,930 15,733 15,781 15,995 14,020 14,100  Italy (Lit) 38 275 40 144 40 156 40 473 35 686 35 963  Greece (Dr) 2 275,29 2 434,03 2 423,63 2 442,89 2 048,04 2 029,92 (b) Seed harvested in Spain and \ liI.IliIl processed : IlIIIlII  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 822,88 3 996,37 3 984,53 4 016,95 3 556,56 3 597,32 (c) Seed harvested in Portugal and Illili processed : \\lillIlli  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 819,04 5 017,63 5 028,8b 5 037,92 4 522,00 4 529,14 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 17. 3 . 88 Official Journal of the European Communities No L 71 /45 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU) : I  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 33,645 34,045 34,227 34,082 33,509 2. Final aids : . \ \ \ (a) Seed harvested and processed in (') : l  Federal Republic of Germany (DM) 81,42 82,38 82,85 82,63 8130  Netherlands (Fl) 90,59 91,66 92,15 91,89 9038  BLEU (Bfrs/Lfrs) 1 61335 1 632,56 1 641,24 1 633,52 1 605,83  France (FF) 245,02 247,99 248,95 247,27 242,74  Denmark (Dkr) ?91,53 295,02 296,56 295,27 290,15  Ireland ( £ Irl) 27,236 27,566 27,701 27,539 27,037  United Kingdom ( £) 20,340 20,595 20,685 20,575 20,142  Italy (Lit) 51 515 52 143 52 247 51 802 50 802  Greece (Dr) 3 308,84 3 327,52 3 324,25 3 258,69 3 149,26 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 917,94 3 979,46 3 974,17 3 936,91 3 845,72 (c) Seed harvested in Portugal and processed : I \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 663,54 6 726,36 6 749,03 6 669,19 6 554,99  in another Member State (Esc) 6 470,67 6 531,67 6 553,69 6 476,15 6 365,26 3 . Compensatory aids : \ \ \ \  in Spain (Pta) 3 872,77 3 935,93 3 932,30 3 895,04 3 803,85 4. Special aid : \ \  in Portugal (Esc) 6 470,67 6 531,67 6 553,69 6 476,15 6 365,26 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1*029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of die processing country when the latter is a country omer than the country of production (value of 1 ECU) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,069910 2,064790 2,059840 2,054640 2,054640 2,039760 Fl 2,325190 2320680 2,316470 2,311920 2,311920 2,298910 Bfrs/Lfrs 43,326400 43,317400 43,311500 43,298900 43,298900 43,264900 FF 7,040000 7,050490 7,060820 7,074240 7,074240 7,110280 Dkr 7,917540 7,935810 7,952350 7,968360 7,968360 8,020090 £Irl 0,775090 0,775845 0,776707 0,777843 0,777843 0,781560 £ 0,672783 0,674254 0,675736 0,677324 0,677324 0,681976 Lit 1 533,89 1 540,32 1 546,34 1 551 »9 1 1 551,91 1 568,90 Dr 165,90100 167,74000 169,43800 171,30900 17130900 177,05800 Esc 169,87100 171,27000 172,54600 173,96300 1 73,96300 177,02100 Pta 139,19100 139,76200 140,31800 140,81800 140,81800 142,25500